Citation Nr: 0303949	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable rating for the residuals of a 
fractured jaw.

[The issue of entitlement to a rating in excess of 10 percent 
for a surgical scar, as residual of intermaxillary fixation 
for left ramus fracture, will be the subject of a later Board 
decision.]


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

 



INTRODUCTION

The veteran had active duty from August 1987 to October 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in March 2002, and a 
substantive appeal was received in March 2002.

The Board notes that during the course of this appeal, the 
veteran raised issues involving additional scarring above the 
left eye and possible nerve damage to left side of his face.  
The veteran is not service-connected for nerve damage or for 
scars other than the surgical scar noted above, and these 
issues have not been developed or adjudicated by the agency 
of original jurisdiction.  Accordingly, the Board refers the 
matters to the RO for appropriate action.

[The Board is undertaking additional development on the claim 
of entitlement to a higher rating for a surgical scar, as 
residual of intermaxillary fixation for left ramus fracture 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by 38 C.F.R. § 20.903.  After reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.]


FINDING OF FACT

Throughout the appellate period, the veteran has smooth mouth 
opening of 46 mm with a click on the left hand side at the 
most extreme opening.  Lateral excursion is within normal 
limits.  Mastication function is not impaired and there is no 
paresthesia intraorally, loss of hard or soft tissues, or 
functional impairment due to loss of motion. 

CONCLUSION OF LAW

A compensable rating for the residuals of a fractured jaw is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §, 4.150, Diagnostic Code 9905 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings.  The March 2002 statement of the case and 
the December 2000 RO letter inform the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of his and VA's respective 
responsibilities in the development of the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a VA dental exam 
report from May 2000.  The record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Factual Background and Analysis

The January 2002 rating decision granted service connection 
for status post fractured jaw and assigned a 0 percent rating 
effective January 2000.  The present appeal involves the 
veteran's claim that the severity of the disability due to 
the residuals of his fractured jaw warrants a higher 
disability rating.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board notes that the veteran may be entitled to a 
"staging" of ratings based on separate periods based on the 
facts found during the appeal period because the present 
claim is based on an initial assignment of a rating 
disability in February 2000.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are not appropriate 
in this case since impairment due to the residuals of a 
fractured jaw has not fluctuated significantly during the 
appellate period.

The veteran's service-connected status post fractured jaw has 
been rated by the RO under the provisions of Diagnostic Code 
9905.  There is no Diagnostic Code directly applicable to the 
residuals of a fractured jaw.  When an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury.  38 C.F.R. § 4.20.  In the present 
case, the most appropriate code to use to rate the veteran's 
residuals of a fractured jaw by analogy is Diagnostic Code 
9905, which provides for limited motion of temporomandibular 
articulation.  Specifically, it dictates that inter-incisal 
range of 31-40 mm warrants a 10 percent rating and range of 
lateral excursion of 0 to 4 mm rates a 10 percent rating.  
Inter-incisal range and lateral excursion at greater levels 
warrant a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 9905 (2002). 

Turning to the record, the May 2000 VA dental examination 
shows a smooth mouth opening of 46 mm, lateral excursion 
within normal limits, unimpaired mastication function, no 
paresthesia intraorally, no loss of hard or soft tissues, and 
no functional impairment due to loss of motion.  The file 
contains no other medical evidence showing more severe 
symptoms.  Therefore, the veteran's disability does not limit 
inter-incisal range to a maximum of 31-40 mm, or limit the 
range of lateral excursion to 0 to 4 mm.  Without evidence of 
more severe symptoms, a compensable rating under Diagnostic 
Code 9905 is not warranted. 

As for other diagnostic codes, the Board notes that the 
evidence shows that the veteran has unimpaired mastication 
function, no paresthesia intraorally, no loss of hard or soft 
tissues, and no functional impairment due to loss of motion.  
Therefore, there is no mandible loss to warrant a higher 
rating under Diagnostic Codes 9901 or 9902.  There is also a 
lack of malunion or nonunion to warrant a higher rating under 
Diagnostic Codes 9903 or 9904.  In addition, there is no loss 
of ramus to warrant a higher rating under Diagnostic Codes 
9906 and 9907.

In sum, the Board finds that the nocompensable rating 
assigned for the residuals of a fractured jaw contemplates 
the degree of disability shown throughout the appeals period 
under applicable scheduler criteria.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations has also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 0 percent at this time.







ORDER

A compensable rating for the residuals of a fractured jaw is 
denied.



		
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

